Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 6/3/2020.

	The status of the claims is as follows:
		Claims 1-20 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	The applicant’s information disclosure statement dated 6/3/2020 has been considered and a copy has been placed in the file.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 12, line 1, there is a lack of antecedent basis for “the rail”

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-4, 6-7, 12-14, 16, and 20 is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE patent no. 102015211065 A1 to Rommelfanger et al.
DE patent no. 102015211065 A1 to Rommelfanger et al. discloses a bidirectional door opening module (100) comprising a vehicle body (2) located between a first door 

    PNG
    media_image1.png
    270
    531
    media_image1.png
    Greyscale

A drive unit coupled to the vehicle body panel and configured to apply an opening force to the first door and the second door wherein the drive unit has a driver configured to apply a driving force so as to open the first door or the second door, 

    PNG
    media_image2.png
    436
    496
    media_image2.png
    Greyscale

Rail units (see figure below, i.e., figure 5-4) configured to receive the driving force of the driver and then apply opening force to the first door or the second door and hinge units coupled to the rail units and configured to perform rotary opening of the first or second door [Claims 1 and 13] with both ends of the rail units coupled to the hinge units [Claims 3 and 14];

    PNG
    media_image3.png
    356
    467
    media_image3.png
    Greyscale


The driver comprises a spindle unit comprising bidirectional spindles (see above and specification (i.e., machine translation)) [Claim 2];
The gas lift units are configured to provide tension in a direction of applying driving force of the spindle unit [Claim 4]
The drive unit comprises a fixing member configured to mount the drive unit on the vehicle body panel (see figures and specification) [Claims 6 and 16];
The guide units are configured to guide movement of the rail units in a direction of applying the driving force (see figure above, 5-4, and specification) [Claim 7];
One end of the rail (see figure above) is coupled to thereto and an opening force is applied to one of the rail units and a respective hinge unit is configure to be rotated to be opened about one of the respective hinge unit(s). [Claims 12 and 20]

5, 8-11, 15, and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invnetion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-Th from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JERRY E REDMAN/Primary Examiner, Art Unit 3634